Citation Nr: 9912833	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-02 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

2.  Entitlement to a compensable evaluation for service 
connected right leg mass, medial tibia.

3.  Entitlement to service connection for a right knee 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from August 1992 to May 1996. 

This appeal arose from an RO October 1996 rating decision, 
which granted noncompensable evaluations for the veteran's 
left knee disability and right leg mass disability, and 
denied the veteran's claim of entitlement to service 
connection for a right knee disorder.

Since he continues to disagree with the current rating 
assigned to his service-connected left knee disability and 
right leg mass disability, the claims of an increased rating 
above 10 percent and 0 percent, respectively, for his 
disabilities remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).  

The Board of Veterans' Appeals (Board) further notes that 
while this matter was in appellate status, the United States 
Court of Appeals for Veterans Claims (Court) entered a 
decision in Fenderson v. West, 12 Vet. App. 119 (1999), that 
held that there is an important distinction between where a 
claimant is dissatisfied with the initial or original rating 
assigned to a disability following the grant of service 
connection, and claims for an increased rating.  At the time 
of initial ratings, ratings may be assigned for separate 
periods of time based on the facts found, a practice 
characterized by the Court as a "staged rating."  Thus, the 
adjudicators and the Board can not limit consideration to 
just the evidence that pertains to the present level of 
disability.  Hence, in the veteran's case, Francisco v. 
Brown, 7 Vet. App. 55 (1994), does not control.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The overall medical evidence of record pertaining to the 
veteran's left knee, medial tibia, disability does not 
reflect at any time during the appeal period manifestations 
more nearly approximating the next higher rating under any 
other applicable diagnostic code.

3.  The nature and severity of the veteran's right leg mass 
disability is not manifested by moderate incomplete paralysis 
of the musculocutaneous nerve at any time during the appeal 
period.

4.  The medical evidence of record fails to establish that 
the veteran currently has a diagnosed right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating higher than 10 
percent for the residuals of a left knee, medial tibia, 
disability have not been satisfied.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 
4.40, 4.45, 4.48, 4.59, Diagnostic Codes 5299-5259 (1998).

2.  The criteria for a compensable evaluation for right leg 
mass disability or incomplete paralysis of the 
musculocutaneous nerve of the right leg have not been met.  
38 U.S.C.A. 1155, 5107; 38 C.F.R. 4.7, 4.124a, Diagnostic 
Code 5328-8522 (1998).

3.  The veteran's claim of entitlement to service connection 
for a right knee disability is not well grounded.  
38 U.S.C.A. § 5107Ia) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the veteran has claimed that the 
symptoms of his service-connected disorders are more severe 
than indicated by the 10 percent evaluation for his left knee 
disability and his noncompensable evaluation for his right 
leg mass disability.  Therefore, the Board finds that the 
appellant's claims to entitlement to increased ratings for a 
left knee disability and a right leg disability, are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has not 
alleged that any records of probative value that may be 
obtained as to his claim, and which have not already been 
secured or requested, are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed 
and no further assistance is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, the various 
disabilities are identified by separate diagnostic codes. 38 
C.F.R. § 4.27.  Within diagnostic codes, specific ratings are 
determined by the application of regulatory criteria, which 
are based on the average impairment of earning capacity 
caused by the rated disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a).  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7. 


BACKGROUND

The veteran's June 1992 entrance examination reveals no 
pertinent abnormalities.

A September 1992 SMR reveals the veteran's complaint of left 
knee pain, which upon examination showed no significant bony, 
articular, or soft tissue abnormality.  Related September 
1992 left knee bone scans and an assessment between proximal 
stress fracture versus medial collateral ligament sprain were 
also noted.  Subsequent September 1992 SMR entries included 
assessments ranging from questionable stress fracture left 
leg; possible stress reaction left medial tibial plateau and 
mild stress reaction left knee, improving well. 

An October 1992 SMR shows the veteran's complaints of left 
leg pain that was assessed as shin splints.

A January 1995 SMR reveals the veteran's complaint of left 
knee pain, resulting of from a snowboard accident.  The 
assessment included acute knee injury, treated with knee 
immobilizer.  Additional January 1995 SMR entries pertaining 
to treatment provided to the veteran for his left knee are 
also of record.  In pertinent part, January 1995 radiographic 
evidence revealed no definite acute fracture, with a subtle 
buckling of the cortex of the tibial plateau medially, which 
was suggestive of a fracture.

A July 1995 SMR reveals the veteran's complaint of right knee 
pain associated with being kicked by a horse two weeks prior.  
Upon examination, the right knee was stable, with no palpable 
mass and no crepitation.  The diagnoses included contusion 
with questionable new hematoma as sequelae.  The veteran was 
treated with ice and Motrin.

The veteran then underwent a September 1996 VA examination.  
The veteran's service connected right leg mass was described 
as a neurological disorder related to an injury incurred two 
years prior when a horse kicked him and he developed marked 
swelling and bruising in the distal one-third of the right 
leg.  The swelling and bruising progressively diminished, 
with a residual numbness in the right leg distal one-third.  
There has been some numbness in the area of swelling and 
proximally along the medial aspect of the leg to the knee 
region.  The in-service diagnosis of hematoma was noted, as 
well as the veteran's continued complaints of swelling.  Upon 
examination, there was no edema, clubbing or cyanosis; 
peripheral pulses were palpable; also noted was a soft, 
nontender swelling in the anterior region of the right leg 
distal one-third, measuring 3 by 3 inches in diameter.  
Neurologically, there were no focal abnormalities noted.  The 
examiner's diagnoses included residual localized swelling, 
right leg, post kick injury to the right leg, as a residual 
of previous hematoma that has not disappeared after two 
years.

The veteran's VA examination continued into October 1996, 
during which time the veteran complained of a history of 
bilateral knee disorders and a neurologic disorder of the 
right leg.  He reported his knees were stiff each morning 
with a popping sensation and a sensation his knees will not 
move without "unlocking them."  He stated he had 
experienced seven or eight episodes of falling since basic 
training due to his knees.  Upon examination, right leg 
symptoms were not primarily neurologic, but a mass over the 
medial side of the mid-tibia was noted.  Paresthesia from the 
proximal to the medial side of the right knee was also noted.  
Additional examination results included bilateral knee range 
of motion of 0 to 140 degrees; no effusions bilaterally; 
stable ligamentous; normal bilateral patellofemoral joints, 
with painful click on McMurry testing of his left knee; and 
pain with McMurray testing on the right side, but no 
clicking.  Also noted was the veteran's right leg, 6 by 8 cm. 
mass over the medial mid-tibia, which was nontender, mobile, 
and of a consistency that felt like lipoma; well demarcated 
from the surrounding skin, in addition to a small 5 x 5 
cystic mass at the medial knee.  The right leg was then noted 
to reveal subjective sensory abnormalities of tingling and 
not-quite-normal sensation.  The small cystic mass at the 
medial knee was also nontender and mobile.  

October 1996 VA radiographic evidence revealed normal knee 
films.  The examiner's noted diagnoses included right leg 
mass that was supple, nontender, almost-certainly benign 
mass, associated with paresthesia; bilateral knee pain of 
unknown origin, which is not typical for chondromalacia since 
it was better with sitting and activity, worse with walking; 
no significant effusion which made the likelihood of an 
internal derangement of the knee somewhat lower.  The 
examiner further noted the possibility of a significant 
lateral meniscus tear on the left side due to the McMurray 
test.

J.A.P., PA-C, and H.V., M.D., private examiners, submitted a 
letter dated December 1997, wherein they referenced an 
enclosed MRI report.  They noted their evaluation of the 
veteran's bilateral knee effusions and a MRI of the left 
knee, which revealed changes.  However, it was impossible for 
them to say what caused the abnormalities of the left knee or 
when they occurred.  In pertinent part, the left knee MRI 
revealed an area of abnormal signal intensity involving the 
most lateral portion of the medial meniscus which extends 
from the mid segment of the meniscus all the way posteriorly 
to the posterior horn.  The medial collateral ligament, 
lateral collateral ligament and the anterior and posterior 
cruciate were preserved.  The lateral meniscus demonstrated 
no definite evidence of tear.  Mild knee joint effusion was 
noted.  The anterior and posterior cruciate appeared 
unremarkable.  The noted diagnoses included abnormal signal 
intensity involving the lateral meniscus, which combined with 
post traumatic changes of bruising of the meniscus with 
findings most suspicious of a horizontal intra-substance tear 
of the meniscus; preserved lateral meniscus, medial and 
lateral collateral ligaments, as well as anterior and 
posterior cruciate; and a benign appearing bone lesion 
involving the distal metaphysis of the femur.


I. Analysis for service connected left knee disability.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and 4.41, the Board 
has reviewed all the evidence of record pertaining to the 
history of the veteran's left knee disability has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In this case, the RO characterized the issue as "evaluation 
of left knee injury," and the adjudicators clearly did not 
limit their review of the evidence as they considered all the 
evidence reflecting on the manifestations of the left knee 
disability since the claim was filed.  The rating assigned by 
the RO was a 10 percent evaluation and, for reasons discussed 
below, the Board concurs that this is the correct evaluation.  
Thus, this case raises no question of a "step rating." 
Accordingly, the Board finds that the RO's characterization 
created no substantive prejudice to the claimant under 
Fenderson, and thus no requirement that the matter again be 
returned to the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

As discussed herein, the Board further finds that the RO 
adequately notified the appellant of the basis for selecting 
diagnostic code 5299-5259 through rating action of June 1998.  
In this instance, the appellant was originally rated and 
evaluated under diagnostic code 5258.  The veteran cannot 
currently be rated under DC 5258, as his disability does not 
involve semilunar, dislocated cartilage, with frequent 
episodes of "locking," pain and effusion.  He may be rated 
under DC 5259, but the maximum rating under that code is 10 
percent, which is his current rating.  Suffice to say that 
the RO's June 1998 rating action set forth the bases for the 
applicability of diagnostic code 5299-5259, relative to the 
changed diagnoses and symptomatology associated with the 
appellant's left knee disability, and indicated as such in 
the reasons and bases portion of the rating action.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's selection of a diagnostic code may not be set aside 
as "arbitrary, capricious, an abuse of discretion, or 
otherwise in accordance with law," if relevant data is 
examined and a reasonable basis exist for its selection); see 
also Tedeschi v. Brown, 7 Vet. App. 411, 413- 14 (1995).

With regard to the appellant's claim for increased rating for 
a left knee disability, a December 1997 private examination 
report of an MRI of the veteran's left knee represents the 
most recent diagnoses, which included an abnormal signal 
intensity involving the lateral meniscus, which, when 
combined with post traumatic changes of bruising of the 
meniscus, were most suspicious of a horizontal intra-
substance tear of the meniscus.  The most recent September-
October 1996 VA examination included diagnoses of a possibly 
significant lateral meniscus tear of the left side due to the 
McMurray test.  As diagnosed, this is not a disorder listed 
in VA's Schedule for Rating Disabilities. 

Where the particular disability for which the veteran is 
service connected is not listed, it will be permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
location and symptomatology, are closely analogous.  See 38 
C.F.R. §§ 4.20, 4.27 (1998).  See also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  In the instant case, the veteran's 
left knee disability, characterized as of a possibly 
significant lateral meniscus tear of the left side, is 
evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5259 (1998).  Under Diagnostic Code 5259, which 
contemplates not simply the tear, but the actual  removal of 
semilunar cartilage, symptomatic, a 10 percent evaluation is 
the maximum schedular evaluation for a knee disability.

However, several diagnostic codes under the Schedule for 
Rating Disabilities may be utilized to evaluate the severity 
of the veteran's left knee disability.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261, 5262 (1998).  
Under Diagnostic Code 5257, other impairment of the knee 
including recurrent subluxation or lateral instability 
manifest to a moderate degree, warrants a 20 percent 
evaluation.  A 10 percent evaluation requires a slight 
impairment of the knee.  Under Diagnostic Code 5258, a 20 
percent evaluation requires dislocated semilunar cartilage 
with frequent episodes of locking, pain and effusion into the 
joint.  A 20 percent evaluation is provided for limitation of 
flexion of the leg to 30 degrees under Diagnostic Code 5260.  
Diagnostic Code 5261 provides for a 20 percent evaluation 
when the extension of the leg is limited to 15 degrees.  
Finally, under Diagnostic Code 5262, a 20 percent evaluation 
is provided for moderate knee or ankle disability with 
malunion of the tibia and fibula.

As noted above, the veteran's current service connected left 
knee disability is secondary to an in-service injury, which 
revealed symptoms suggestive of a fracture.  Similarly, 
neither the veteran's private or VA medical records show the 
pathological findings (i.e. limitation of motion, 
subluxation, dislocation, or ankylosis) required for a 
disability evaluation in excess of 10 percent under another 
potentially applicable diagnostic code, or a separate rating 
under a potentially applicable diagnostic code.  In addition 
to a painful click on McMurray testing, the veteran was said 
to have aching pain and mild joint effusion.  However, no 
objective limitation of motion, instability, laxity of the 
ligaments or other indicia of significant functional 
impairment have been noted by either VA or private medical 
reports.

In light of the evidence, the Board concludes that the 
veteran would not meet the rating criteria for a 20 percent 
evaluation under Diagnostic Code 5257 as he does not have 
evidence of recurrent subluxation or lateral instability 
based on the findings of the September-October 1996 VA 
examination and the December 1997 private medical MRI 
evaluation report.   The ligaments were specifically noted to 
be stable on VA examination.  At most, the veteran's left 
knee disability, based on some slight limitation of motion, 
may meet the criteria for a 10 percent evaluation under 
Diagnostic Code 5257.  Even assuming a 10 percent rating 
under Code 5257 could be assigned, it could not be assigned 
in addition to the 10 percent rating under Code 5259 because 
this would clearly involve rating the same manifestations 
under different diagnoses, which is expressly prohibited.  
38 C.F.R. § 4.14 (1998).  As noted above, nor does the 
evidence support a 20 percent evaluation under Diagnostic 
Code 5258 as the veteran does not have dislocated cartilage 
with frequent episodes of locking, pain and effusion into the 
joint.  Further, in applying the rating criteria for 
Diagnostic Codes 5260 and 5261 to the evidence, the Board 
concludes that the veteran does not warrant an evaluation 
under either of those diagnostic codes as his range of motion 
clearly exceeds the criteria for a 20 percent rating under 
those codes.  Additionally, there is no evidence in the 
record to indicate any impairment of the tibia and fibula 
resulting in a malunion as contemplated under DC 5262.  
Accordingly, the veteran does not warrant a 20 percent rating 
under that Diagnostic Code.

Further, the Board has also considered assigning the veteran 
a separate rating for his left knee disability under 
Diagnostic Codes 5003 and 5257; however, arthritis of the 
knee has not been demonstrated on x-ray and there is no 
objective evidence that the provisions of Diagnostic Code 
5257 for a 20 percent rating could be met, if applicable.  
Once again, as already discussed, even assuming a 10 percent 
rating could be assigned under Code 5257, it would 
necessarily be in lieu of, not in addition to, the rating 
assigned now under Code 5259.  See VAOPGCPREC 23-97 (July 1, 
1997).

The Board acknowledges that where functional loss is alleged 
due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered. DeLuca v. Brown, 8 Vet. 
App. 202, 207-208 (1995).  While the provisions of 38 C.F.R. 
§ 4.40 do not require separate ratings based on pain, the 
Board is obligated to give reasons and bases pertaining to 
that regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  In this regard, the 
Board observes that the RO has already specifically 
considered the veteran's "well-documented" complaints of 
pain in assigning the current 10 percent evaluation. After 
careful consideration of all the evidence of record, with 
emphasis on overall medical findings, the Board is of the 
opinion that the presently assigned 10 percent evaluation 
under diagnostic code 5299-5259 appropriately reflects the 
current degree of functional impairment objectively 
demonstrated by post-traumatic bruising of the lateral 
meniscus, with a possible tear of the meniscus of the left 
knee.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107(b).

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1997) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. at 593.  The Board would point out, 
however, that in Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court held that the Board does not have jurisdiction to award 
an extra- schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance.  In the 
instant case, however, there has been no assertion or showing 
that the disabilities under consideration have caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



II.  Analysis for service connected right leg mass 
disability.

The veteran's right leg mass over the medial side of the mid-
tibia, with paresthesia, has been rated and evaluated as 0 
percent disabling under diagnostic code 5328-8522.  Here 
again, where the particular disability for which the veteran 
is service connected is not listed, it will be permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
location and symptomatology, are closely analogous.  See 38 
C.F.R. §§ 4.20, 4.27 (1998).   See supra Lendenmann v. 
Principi, 3 Vet. App. 345 (1992) and Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

In the instant case, findings from a September-October 1996 
VA examination have collectively characterized the veteran's 
right leg disability resulting from being kicked in the leg 
as having no edema, clubbing, cyanosis, with palpable 
peripheral pulses, with a soft nontender swelling in the 
anterior right leg distal one-third region.  However, there 
were no neurological abnormalities noted, other than 
subjective sensory abnormalities reflective of paresthesia.  

Separately, Diagnostic Code 5328, which involves neoplasm of 
benign, postoperative muscle disabilities, is rated on 
impairment of function such as limitation of motion.  
Diagnostic Code 8522 involves ratings for musculocutaneous 
nerves or paralysis of the superficial peroneal nerve, which 
requires moderate disability for a compensable rating of 10 
percent.  38 C.F.R. 4.124a, Diagnostic Code 8522.  Evidence 
of mild incomplete paralysis of the musculocutaneous 
(superficial peroneal) nerve will result in the assignment of 
a 0 percent rating. Moderate incomplete paralysis of the 
musculocutaneous nerve warrants the assignment of a 10 
percent evaluation.  Evidence of severe incomplete paralysis 
of the musculocutaneous nerve will result in the assignment 
of a 20 percent rating. Complete paralysis of the 
musculocutaneous nerve warrants the assignment of a 30 
percent disability rating.  Diagnostic Code 8522 describes 
complete paralysis of the musculocutaneous nerve as 
manifested by eversion of the foot weakened.  38 C.F.R. 
4.124a, Diagnostic Code 8522 (1998).

Again, the VA physician, during the September-October 1996 
examination, stated that there were no neurological 
abnormalities noted.   Paresthesia from the proximal to the 
medial side of the right knee was noted.  The veteran 
exhibited full range of motion from 0 to 140 degrees, with no 
effusions, stable ligamentous, normal patellofemoral joints, 
with pain on McMurray testing, but no clicking.  The veteran 
did have a right leg mass over the medial mid-tibia, which 
was nontender and mobile.  Further, radiographic evidence 
confirmed such findings, including essentially ruling out 
chondromalacia and internal derangement of the knee.  Thus, 
the findings on examination do not demonstrate functionally 
disabling symptoms.

In comparison, under 38 C.F.R. § 4.124a, DC 8521, a 
compensable rating for disability of the common peroneal 
nerve is warranted when there is evidence of mild paralysis 
(10 percent), and higher rating is warranted for moderate (20 
percent) or severe (30 percent) incomplete paralysis or 
complete (40 percent) paralysis of the nerve.  Under DC 8522, 
a compensable rating for disability of the superficial 
peroneal nerve is warranted when there is evidence of 
moderate incomplete paralysis (10 percent), and higher rating 
is warranted for severe incomplete paralysis (20 percent), or 
complete paralysis of the nerve with eversion of the foot 
weakened (30 percent).  Under DC 8523, a compensable rating 
for disability of the anterior tibial nerve (deep peroneal) 
is warranted when there is evidence of moderate incomplete 
paralysis (10 percent), and higher rating is warranted for 
severe (20 percent) incomplete paralysis or complete (30 
percent) paralysis of the nerve.  Under DC 8524, a 
compensable rating for disability of the internal popliteal 
nerve (tibial) is warranted when there is evidence of mild 
(10 percent) paralysis, and higher rating is warranted for 
moderate (20 percent) or severe (30 percent) incomplete 
paralysis or complete (40 percent) paralysis of the nerve.  
Under DC 8525, a compensable rating for disability of the 
posterior tibial nerve is warranted when there is evidence of 
mild or moderate (10 percent) paralysis, and higher rating is 
warranted for severe (20 percent) incomplete paralysis or 
complete (30 percent) paralysis of the nerve.  Neuritis and 
neuralgia for the common peroneal nerve, the superficial 
peroneal nerve, the anterior tibial nerve (deep peroneal), 
the internal popliteal nerve (tibial) and the posterior 
tibial nerve are rated under DC's 8621-8625 and 8721- 8725, 
respectively.  However, the record simply does not establish 
the presence of functional disabilities as described above.  

The Board has also considered whether a separate rating for 
incomplete paralysis of the peroneal nerve is appropriate 
under 38 C.F.R. 4.55, which states that muscle injury ratings 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions.  The Board has compared the functions of 
the peroneal nerve outlined in 38 C.F.R. 4.124a, Diagnostic 
Codes 8510-8530 to the functions of the muscle groups XI and 
XII as outlined in 38 C.F.R. 4.73, Diagnostic Codes 5310 
through 5312.  In so doing, the Board has concluded that a 
separate rating under any of the diagnostic codes outlined 
above for a superficial peroneal nerve or musculocutaneous 
nerve injury is not warranted.

The Board is of the opinion that the impairment resulting 
from the veteran's service-connected right leg mass 
disability does not more nearly approximate the criteria for 
the next higher rating, but rather is appropriately evaluated 
as a "mild" disability and is adequately compensated by the 
current noncompensable disability evaluation.  38 C.F.R. § 
4.7 (1998).  The only abnormal findings on examination have 
consisted of subjective signs of neurologic deficits and some 
swelling. This recent objective medical evidence does not 
support a finding that the nature and severity of the 
veteran's right leg mass disability is manifested by moderate 
incomplete paralysis of the musculocutaneous nerve as is 
required for the assignment of a 10 percent disability 
rating.  Therefore, the Board finds that the preponderance of 
the evidence is against the claim for an increased disability 
rating for service-connected right leg mass disability, 
residual of prior hematoma.  


III.	Analysis for claim of service connection for right knee 
disorder.

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

The threshold question in this matter is whether the 
veteran's claim is well grounded.  For the limited purpose of 
determining whether a claim is well grounded, evidentiary 
assertions must be presumed to be true.  King, supra.
The only evidence of a current right knee disability or a 
relationship between the veteran's one-day in-service 
treatment and alleged post-service continued symptomatology 
of a right knee disorder are statements presented by the 
veteran in responses reported to VA examiners and private 
examiners, wherein he generally asserted the occurrence of an 
in-service right knee injury, as opposed to a right leg 
injury as discussed above, and post-service continued 
symptomatology.  

As a lay party, the veteran is competent to describe symptoms 
perceptible to a lay person.  He is also competent to report 
that he received medical care, such as a treatment.  To this 
extent, he can provide evidence of a disease or injury in 
service with his evidentiary assertions and thus satisfy the 
second element of a well-grounded claim.  Although the 
veteran's statements represent evidence of continuity of 
symptomatology perceptible to a lay party, such statements 
are not competent evidence to diagnose a current disability 
or to causally relate a current disability to that 
symptomatology.  Savage at 495-97.  The Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit, 5 Vet. App. at 93.  The record in this case 
contains no medical evidence of a current right knee 
disability.  Thus, the veteran has not satisfied the first 
element of a well-grounded claim.  Further, there is no 
competent medical evidence linking any current disability of 
the veteran's right knee to service.  Moreover, since the 
nature of the claimed current right knee pain was of unknown 
origin, as noted during the October-September 1996 VA 
examination, the Board can not concede that the veteran is 
capable as a lay party of identifying that underlying 
disability or of linking it by a continuity of symptoms to 
service.  Therefore, the veteran also has failed to satisfy 
the third element of a well-grounded claim.  Consequently, 
the Board is unable to find the veteran has met his initial 
burden of submitting a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Epps v. Brown, and Tirpak v. Derwinski, supra.    

In the case at hand, the Board finds that the RO more than 
adequately fulfilled its obligation under §5103(a).  The 
record reflects that the veteran was provided with a VA 
examination shortly after service discharge.  The record also 
contains private medical evidence that was presumably 
provided to support the veteran's claim based on instructions 
provided by the RO.  Further, the veteran's July 1996, VA 
Form 526, his November 1996 notice of disagreement and his 
substantive appeal, received on January 1997, failed to 
identify additional evidence that would support his claim.  
As the Court has pointed out, the duty to assist is not a 
one-way street and the veteran's inability to provide precise 
or accurate data can not be found to be a violation of the 
duty to assist by the RO.  Wood v. Derwinski, 1 Vet. App. 190 
(1992), aff'd on reconsideration, 1 Vet. App. 406 (1991).  

Further, the statement of the case, the supplement statement 
of the case, and the applicable rating decisions of record, 
have included explanations as to the type of evidence needed 
to submit a well-grounded claim.  Beausoleil v. Brown, 8 Vet. 
App. 459, 465 (1996); see also Wood, supra. and Franzen v. 
Brown, 9 Vet. App. 235 (1996).  Since evidence to satisfy all 
three requisite Caluza elements for a well grounded claim for 
service connection has not been submitted, the VA is not 
obligated by statute to further assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998); Gilbert v. Brown, 8 Vet. 
App. 563 (1996); Franzen v. Brown, 9 Vet. App. 235 (1996) and 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board wishes to make it clear that it does not doubt the 
veteran's sincerity in pursuing his claim.  The evidence of 
record, however, has failed to show that he has a current 
right knee disability or that there is any causal 
relationship between the claimed current disability and the 
veteran's period of service.  Caluza, supra.  Accordingly, 
the claim must be denied since it is not well grounded.


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability is denied.

2.  Entitlement to a compensable evaluation for service 
connected right leg mass, medial tibia is denied.

3.  Entitlement to service connection for a right knee 
disorder is denied. 



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

